                Case 2:18-cr-00244-TLN Document 47 Filed 05/05/20 Page 1 of 3



 1 LAW OFFICE OF TODD D. LERAS
   Todd D. Leras, CA SBN 145666
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 504-3933

 4   Attorney for Defendant
     OU VERN SAETEURN
 5

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                              CASE NO. 2:18-CR-244 TLN
11
                Plaintiff,                                  STIPULATION AND ORDER CONTINUING
12                                                          STATUS CONFERENCE AND EXCLUDING
                             v.                             TIME UNDER THE SPEEDY TRIAL ACT
13
     OU VERN SAETEURN,
14
                Defendant.                                  Date: July 23, 2020
15                                                          Time: 9:30 a.m.
                                                            Court: Hon. Troy L. Nunley
16

17

18
             Plaintiff United States of America and defendant Ou Vern Saeteurn, through their
19
     respective attorneys, stipulate that the status conference set for May 7, 2020, shall be continued
20
     by the Court to July 23, 2020, at 9:30 a.m., to allow defense counsel necessary time to complete
21
     investigation of sentencing mitigation witnesses and evidence in anticipation of a change of plea in
22
     this matter.
23
             This case involves, among other allegations, that defendant participated in a controlled
24
     substance distribution operation along with his brother, A Vern Saeteurn, who is charged in a
25
     separate related case (Case Number 2:18-cr-212 TLN). Given the need for further preparation time,
26
     counsel for Ou Vern Saeteurn requests that time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A)
27
     and B(iv) and Local Code T4 to allow reasonable time to prepare.
28                                                       1
     STIPULATION & ORDER CONTINUING
     STATUS CONFERENCE
               Case 2:18-cr-00244-TLN Document 47 Filed 05/05/20 Page 2 of 3


            The parties anticipate resolution of this matter by a written plea agreement. Settlement
 1

 2   efforts have been complicated by measures taken to mitigate the spread of COVID-19.

 3   Specifically, on March 18, 2020, Chief United States District Judge Kimberly J. Mueller issued

 4   General Order 612 restricting access to federal courthouses in the Eastern District of California
 5
     until May 1, 2020. On April 17, 2020, General Order 617 extended access restrictions until June
 6
     1, 2020. California Governor Gavin Newsom, on March 19, 2020, issued Executive Order N-33-
 7
     20 requiring California residents not working in critical federal infrastructure positions to stay
 8
     home and shelter in place.
 9

10          These orders, and the public health crisis that they address, have impacted the ability of
11   defense counsel to meet with Ou Saeturn and prepare for his change of plea hearing. Ou
12   Saeteurn is being held in pre-trial detention at the Sacramento County Main Jail. During the
13   pandemic crisis attorney access to clients housed in the Sacramento jail, either in-person or by
14   means of confidential telephone calls, has been limited compared to the access available before
15   the COVID-19 restrictions were issued. Despite limited client access, defense counsel continues
16   to investigate potential mitigation evidence in anticipation of resolution of this matter.
17          Assistant U.S. Attorney Vincenza Rabenn has reviewed this stipulation and authorized
18   Attorney Todd D. Leras via email to sign it on her behalf.
19
            Dated: May 4, 2020                              /s/ Todd Leras
20                                                          ___________________________
                                                            TODD LERAS
21                                                          Attorney for defendant
                                                            OU VERN SAETEURN
22

23          Dated: May 4, 2020                              MCGREGOR W. SCOTT
                                                            United States Attorney
24
                                                            /s/ Vincenza Rabenn
25                                                  By:     _______________________
26
                                                            VINCENZA RABENN
                                                            Assistant United States Attorney
27                                                          (Per email authorization)

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         1
               Case 2:18-cr-00244-TLN Document 47 Filed 05/05/20 Page 3 of 3



 1                                                      ORDER

 2           The Court, having received, read, and considered the stipulation of the parties, and good

 3   cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

 4   hereby ORDERED that the presently set May 7, 2020 status conference hearing shall be

 5   continued to July 23, 2020, at 9:30 a.m.

 6           Based on the representations of the parties in their stipulation, the Court finds that: (1)

 7   the failure to grant this requested continuance would deny defense counsel reasonable time

 8   necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

 9   ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   the date of this stipulation, May 7, 2020, up to and including the July 23, 2020 status conference

14   hearing, shall be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to

15   allow defense counsel reasonable time necessary to prepare.

16                   IT IS SO ORDERED.

17
     DATED: May 5, 2020
18

19                                                                   Troy L. Nunley
                                                                     United States District Judge
20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          2
